Title: To James Madison from John Armstrong, Jr., 12 November 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris November 12 1807.

It was not till yesterday that I received from Mr. Skipwith a Copy of the Decree of the Council of Prizes in the Case of the Horizon.  This is the first unfriendly decision of that Body under the decree of the 21st. of November. 1806.  In this case, &on the petition of the Defendant the Court has recommended the restoration of the whole Cargo.  I did not however think proper to join in asking as a favor, what I believed myself entitled to as a right.  I Subjoin a Copy of my note to the Min. of foreign Affairs, and am Sir Yr. most obedient Humble Servent

John Armstrong


P. S.  You will see by the enclosed copy of a letter from Mr. J . C. Barnet that he, this day, drew bills upon me to the amount of 1400 Dollars without offering to me either account or voucher.  The only thing in the nature of evidence that he thought necessary to payment, was a Copy in his own hand writing of a receit which, he says, was given by Capt. Reid and the Purser of the Revenge to Mr. Chantereyne of Cherbourg.  I refused his drafts untill he should justify by presenting an Account and the Original voucher.  He is I am told much offended, and threatens to complain.  This man really has not sense enough to feed Turkies.

